Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159667-9 & (17)                                                                                        David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159667
                                                                   COA: 347866
                                                                   Oakland CC: 2018-267391-FH
  JACOB JAY HUGHES,
            Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 159668
                                                                   COA: 347998
                                                                   Oakland CC: 2018-267388-FH
  MARY ANNE HUGHES,
          Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 159669
                                                                   COA: 348003
                                                                   Oakland CC: 2018-267390-FH
  JULIA ANN HANNAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 17, 2019 orders of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2019
         s0611
                                                                              Clerk